DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have been newly amended.

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered and they are respectfully not persuasive in-part and persuasive in-part. Based on the claim amendments, some of the previous rejections, particularly the 112 first rejection, is withdrawn.  However, the claims are still rejected based on section 103 (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 describes an expandable containment fence comprising fixed beams.  Line 8-9 then explains that a rail configured to allow the fence to expand from one fixed beam to another.  However, if the expandable containment fence comprises a fixed beam, then to cause the expandable containment fence to expand from one fixed beam to another is unclear because the fixed beam is part of the expendable containment fence.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US Pub.: 20170114513) and in view of Stutts (US Pat.: 9089854) and in view of Miller (US Pat.: 2799363).
As to Claims 1, 8 and 11, Dunlap describes a method of treatment pollutants using a membrane system for the isolation, channeling and collecting of those pollutants (para. 19).  Use of this membrane is particularly desirable for emissions of crude oils (para. 22).  Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane (para. 33).  The membrane is foldable (para. 205).  
As to the fence feature that comprises fixed beams, Dunlap describes an encapsulation pod and attachments for the membrane (para. 42).  The attachment system includes quick connection features (23b, 24c) and other elongated sections that are adjusted together (see Fig. 5, 50, shows an expandable member made-up of elongated segments that are connected).  The elongated segments that are then adjusted can be considered the fixed beams of Claim 1.  Inside this fence, Dunlap describes a fastening ring 24c that supports inflation and horizontal stretching and vertical stretching of the membrane with the outer fence (para. 132 and 24c of Fig. 5).  These fastening rings can be considered the rail of the claim.  The entire mechanism in Fig. 5 can be considered a fence.  
Alternatively, to the fastening rings, Dunlap includes tensioning cables (22a) that shape the membrane system (para. 0182) with an anchor (Fig. 5, view 15) to facilitate removal of the pollutants (para. 0182).  The tensioning cables could also be considered the rail feature of the claim.
As to the membrane net including solid H2S absorption material, Dunlap explains that additional additives used to treat pollutants include: chelation and binding materials (para. 314), Buckyball encasement (para. 316), adherents, catalysts, etc can be added to the membrane using a number of means, to include spraying (para. 317).  Dunlap does not include that the membrane net includes solid H2S absorption material.
As to the launching feature, Dunlap describes their membrane as being rapidly deployed (para. 4) in response to pollution and hazardous energy incidents (para. 21).  
Furthermore, Dunlap does explain that oil drilling made be done in both deep sea areas as well as remove wild lands, mountain and jungle terrain (para. 2).  The need to sequester pollution from both of these areas is important (para. 2).  
As to the motor feature, Dulap teaches that a motor-assisted cart may be used to deploy the membrane (para. 0307).
 Dunlap does not specifically explain that one of these emissions is H2S.  
Finally, although Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane, Dunlap does not specifically describe use of one or more gas sensors of a production facility indicating a hazardous gas leak in a detected area.
	As to the spraying feature and sensor feature, Stutts describes a method and system for atomizing and dispersing a H2S scavenger (title) from a location in proximity to an oil well (col. 1, lines 16-19).   The reference explains that H2S release is an issue around oil wells and other environments (col. 1, lines 34-35).  Strutts explains that scavengers are molecules that tie up or neutralize H2S (col. 3, lines 20-21).  As to the application, Strutts explains that some of H2S removal is need from both dry areas and well as wet areas (col. 1, lines 22-25).  
	In the system of Strutts, a sensor is used to detect the presence of H2S (col. 2, lines 24-25).  When gas is found above a certain level, a controller opens a valve and delivers atomizing to a pump (col. 2, lines 27-30) and the material is atomized (col. 2, line 40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a separate spray means to neutralize hazardous emissions, as shown in Strutts for use with Dunlap because these separate treatments are known to be effective in reducing H2S release.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ sensors to indicate the presence of H2S in combination with a controller and spraying means to reduce these pollutants, as taught by Strutts for use with Dulap because this system is known to effectively reduce H2S from drilling areas.
	As to the solid H2S absorption material, Miller describes an adsorption process for treating fluids to remove certain constituents (col. 1, lines 15-25), such as H2S from natural gas and other condensable hydrocarbons and water vapor (col. 1, lines 70-72, col. 10, lines 16-20).  The adsorbent material may include silica gel (col. 9, lnes 30-32) or silica gel beads (col. 10, lines 62-65) used to remove H2S (col. Lines 10, lines 45-47, 62-65).  
Since Dunlap explains adding various additives to the membrane to treat pollutants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ solid H2S absorption materials in the membrane of Dulap, as taught by Miller because H2S absorption solids are known to be an effective additive for adsorbing H2S contaminants from hydrocarbons.
Since the device is the same, the device of the references above can be considered useable in preventing hazardous gas leak from spreading horizontally.
As to Claim 8, the rejection of Claim 1 is re-iterated here.  As to the additional features of Claim 8 in the preamble, the courts have held that “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)”.  Therefore since the body of the claim does not depend on the preamble for completeness and the process steps are able to stand alone, treatment of this claim is complete given the above. 

	As to Claim 4, Dunlap teaches that the membrane is modified with a number of compounds, such as chelation substances (para. 317).  This can be considered a toxic gas absorption material.

	As to Claims 5 and 12, Strutts teaches a method and system for treating and removing H2S once the levels have reached a threshold concentration in the area of an oil well (abstract).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Miller as applied to claim 1 above, and further in view of Albarado (US Pub.: 2007/0120695).
Dunlap, Stutts and Miller teaches use of controllers and sensors that send information about H2S levels from gas leaks that include notifications.  The references do not specifically teach that these communications take place during and after the hazardous gas leaks.
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate between the detectors and the controller constantly, as taught by Albarado for use with the H2S detectors of Dunlap, Stutts and Miller this effectively gives users constant knowledge of the H2S levels from the drilling area.

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Miller as applied to claims 1 or 8 above, and further in view of Albarado (US Pub.: 2007/0120695) and in view of Jamison (US Pub.: 2016/0024906).
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  The controller console utilizes a separate display device for viewing the readings of the plurality of the gas detection monitors (para. 22).
	As to the inputs to override commands, Albarado teaches that their controller can be manually changed, to include use of a manual emergency shutdown switch or a manual bypass means (para. 54).  This shutdown switch will trigger an alarm (para. 14).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a manual override switch, as taught by Albarado for use with the system of Dunlap, Stutts and Miller because these are known to be useful in cases of emergency.
	The reference does not specifically disclose user inputs that override commands of the control system.
	Jamison describes a drilling operation (title) that uses computers to control the well site (para. 50).  These computers include algorithms for each feature, which can be manually changed by the user (para. 50).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually change the algorithm to a controller, as taught by Jamison for use with Dunlap, Stutts and Miller and Albarado because this allows the controller to be adjustable for the needs of the user.

Claims 2, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Miller as applied to claims 1 or 8 above, and further in view of Selman (US Pat.: 9442218).
Selman describes a gas analyzer used to detect gases liberated (abstract) from a drilling fluid stream (col. 1, lines 21-24).  The system employs a gas strap with a gas analyzer and a computer used for continuous gas analysis (col. 1, lines 15-17).  The gases analyzed for can include H2S (col. 3, lines 15-20).  The computer used to analyze gases can be a controller (col. 4, lines 66-67) that is combined with gas analyzers at multiple locations (col. 5, lines 16-18).  The controller can include a processor that is in communication with a data storage (col. 10, lines 57-60).  The data storage can include a non-transitory computer readable medium (claim 14).  In Fig. 6A, the reference shows a controller’s configurations (see col. 2, lines 1-2) where the controller is made-up of a processor and a data storage component (see Fig. 6A).  Measured values of gas levels are sent to the controller and compared to pre-set values (see Fig. 6A). 
	As for sending, by the control system, communications before, during and after a gas leak, the reference explains that the data storage can include computer instructions to receive sensor values, then compare the sensor values to preset limits and provides an automated shut down of the gas analyzer system when the sensor values exceed the preset limits (col. 11, lines 66-67 to col. 12, lines 1-3).  As for sending communications during and after, Selman explains that the gas analyzer and computer operate on a continuous gas analysis basis (col. 1, lines 15-16).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the communication occurs during and after a gas leak (or when the gas levels reach above threshold) because this analysis is done on a continuous basis.
As for the communications to include notifications and alerts, Selman explains that the system incorporates alarms (col. 11, line 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Selman, which sends communications from the sensors to the controller on a constant basis, as taught by Dunlap, Stutts and Miller because this is an effective means to monitor pollutants levels. 

	Claims 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Miller as applied to claims 5, 8 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the controllers to respond to H2S levels from 5-500ppm, as taught by Johnson for use with H2S detections of Dunlap, Stutts and Miller because it is known in the field to communicate H2S levels within this range in order for users to known the dangerous gas levels.

	As to Claim 7, Stutts explains that when the H2S is detected by the sensor to be above a threshold level, the controller responds by opening valves to feed a scavenger through an atomizer (col. 2, lines 24-27). 
	Johnson describes use of detectors to detect different concentrations of H2S and to react to them (para. 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ detectors of different concentrations of H2S and react to them, as taught by Johnson, as taught by Dunlap, Stutts and Miller because Johnson explains that an operator in the field of drilling would benefit from the knowledge of different H2S levels.  

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts and Miller as applied to claim 12 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the controllers to respond to H2S levels from 5-500ppm, as taught by Johnson for use with H2S detections of Dunlap, Stutts and Miller because Johnson explains that knowing this level of H2S from a drilling facility is desirable to a user in the field.

Claims 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap (US Pub.: 20170114513) and in view of Stutts (US Pat.: 9089854) and further in view of Selman (US Pat.: 9442218) and in view of Miller (US Pat.: 2799363).
Dunlap describes a method of treatment pollutants using a membrane system for the isolation, channeling and collecting of those pollutants (para. 19).  Use of this membrane is particularly desirable for emissions of crude oils (para. 22).  Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane (para. 33).  This fence can be reinforced using stiffening tubes (para. 198), anchors (para. 197).  The membrane is foldable (para. 205).   Also, this device can be considered useable in preventing hazardous gas leak from spreading horizontally.
As to the launching feature, Dunlap describes their membrane as being rapidly deployed (para. 4) in response to pollution and hazardous energy incidents (para. 21).  
As to the fence feature that comprises fixed beams, Dunlap describes an encapsulation pod and attachments for the membrane (para. 42).  The attachment system includes quick connection features (23b, 24c) and other elongated sections that are adjusted together (see Fig. 5, 50, shows an expandable member made-up of elongated segments that are connected).  The elongated segments that are then adjusted can be considered the fixed beams of Claim 1.  Inside this fence, Dunlap describes a fastening ring 24c that supports inflation and horizontal stretching and vertical stretching of the membrane with the outer fence (para. 132 and 24c of Fig. 5).  These fastening rings can be considered the rail of the claim.  The entire mechanism in Fig. 5 can be considered a fence.  
Alternatively, to the fastening rings, Dunlap includes tensioning cables (22a) that shape the membrane system (para. 0182) with an anchor (Fig. 5, view 15) to facilitate removal of the pollutants (para. 0182).  The tensioning cables could also be considered the rail feature of the claim.
Dunlap explains that additional additives used to treat pollutants include: chelation and binding materials (para. 314), Buckyball encasement (para. 316), adherents, catalysts, etc can be added to the membrane using a number of means, to include spraying (para. 317).  Dunlap does not teach a separate and distinct application of these to the pollutants outside of the membrane however.  
Furthermore, Dunlap does explain that oil drilling made be done in both deep sea areas as well as remove wild lands, mountain and jungle terrain (para. 2).  The need to sequester pollution from both of these areas is important (para. 2).  Finally, Dunlap does not specifically explain that one of these emissions is H2S.  
As to the motor feature, Dulap teaches that a motor-assisted cart may be used to deploy the membrane (para. 0307).
Finally, although Dunlap describes use of an integrated communications and computer system that monitors and adjusts the capabilities of this membrane, Dunlap does not specifically describe use of one or more gas sensors of a production facility indicating a hazardous gas leak in a detected area.
	Stutts describes a method and system for atomizing and dispersing a H2S scavenger (title) from a location in proximity to an oil well (col. 1, lines 16-19).   The reference explains that H2S release is an issue around oil wells and other environments (col. 1, lines 34-35).  Strutts explains that scavengers are molecules that tie up or neutralize H2S (col. 3, lines 20-21).  As to the application, Strutts explains that some of H2S removal is need from both dry areas and well as wet areas (col. 1, lines 22-25).  
	In the system of Strutts, a sensor is used to detect the presence of H2S (col. 2, lines 24-25).  When gas is found above a certain level, a controller opens a valve and delivers atomizing to a pump (col. 2, lines 27-30) and the material is atomized (col. 2, line 40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a separate spray means to neutralize hazardous emissions, as shown in Strutts for use with Dunlap because these separate treatments are known to be effective in reducing H2S release.
	As to the features of the controller including a processor, a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions to perform the steps of Claim 15, Dunlap and Stutts teach use of a controller to monitor the exhaust gas emissions from a drilling means and uses sensors to communicate with a controller data that causes either a response from a containment membrane (Dunlap) or a sprayer means (Stutts).  The combination of using both was explained above.
	Neither reference discusses the components of the controller however.
Selman describes a gas analyzer used to detect gases liberated (abstract) from a drilling fluid stream (col. 1, lines 21-24).  The system employs a gas strap with a gas analyzer and a computer used for continuous gas analysis (col. 1, lines 15-17).  The gases analyzed for can include H2S (col. 3, lines 15-20).  The computer used to analyze gases can be a controller (col. 4, lines 66-67) that is combined with gas analyzers at multiple locations (col. 5, lines 16-18).  The controller can include a processor that is in communication with a data storage (col. 10, lines 57-60).  The data storage can include a non-transitory computer readable medium (claim 14).  More specifically, the reference explains there is a client device equipped with computer introductions to connect to a controller that monitors the gases (col. 5, lines 4-7).  Each client device has a processor that is in communication with a client device data storage having computer introductions (col. 5, lines 11-13).  In another embodiment, Fig. 6A, the reference shows a controller’s configurations (see col. 2, lines 1-2) where the controller is made-up of a processor and a data storage component (see Fig. 6A). Since this is part of the controller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider components of the controller to be “coupled” to the controller.
The controller contains computer instructions that measure the data from the sensors (see Fig. 6A).  As to the controller initiating action, this feature is disclosed by both Dunlap and Stutts.
	As for the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a processor and a data storing medium that are both coupled to a controller, which includes computer instructions to perform a task, as taught by Selman for use with the controllers used to perform gas reduction tasks in response to sensors, of Dulap and Stutts because controllers with these configurations are known to be effective for use notifying users of hazardous exhaust emissions.
As to the solid H2S absorption material, Miller describes an adsorption process for treating fluids to remove certain constituents (col. 1, lines 15-25), such as H2S from natural gas and other condensable hydrocarbons and water vapor (col. 1, lines 70-72, col. 10, lines 16-20).  The adsorbent material may include silica gel (col. 9, lnes 30-32) or silica gel beads (col. 10, lines 62-65) used to remove H2S (col. Lines 10, lines 45-47, 62-65).  
Since Dunlap explains adding various additives to the membrane to treat pollutants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ solid H2S absorption materials in the membrane of Dulap, as taught by Miller because H2S absorption solids are known to be an effective additive for adsorbing H2S contaminants from hydrocarbons.
Since the device is the same, the device of the references above can be considered useable in preventing hazardous gas leak from spreading horizontally.


	As to Claim 18, Dunlap teaches that the membrane is modified with a number of compounds, such as chelation substances (para. 317).  This can be considered a toxic gas absorption material.

	As to Claim 19, Strutts teaches a method and system for treating and removing H2S once the levels have reached a threshold concentration in the area of an oil well (abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts, Selman and Miller as applied to claim 15 above, and further in view of Albarado (US Pub.: 2007/0120695).
Dunlap, Stutts, Selman and Miller teaches use of controllers and sensors that send information about H2S levels from gas leaks that include notifications.  The references do not specifically teach that these communications take place during and after the hazardous gas leaks.
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate between the detectors and the controller constantly, as taught by Albarado for use with the H2S detectors of Dunlap, Stutts, Selman and Miller this effectively gives users constant knowledge of the H2S levels from the drilling area.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts, Selman and Miller as applied to claim 15 above, and further in view of Albarado (US Pub.: 2007/0120695) and in view of Jamison (US Pub.: 2016/0024906).
Albarado teaches a facility that is part of a petroleum drilling platform (para. 28) using a controller console that is integrated and connected to a monitoring system (para. 55).  The monitoring system includes detectors, communication software and other means to communicate information to the controller (para. 55).  Gas detection monitors are in constant communications with the gas detection controller consoles (para. 55).  The controller console utilizes a separate display device for viewing the readings of the plurality of the gas detection monitors (para. 22).
	As to the inputs to override commands, Albarado teaches that their controller can be manually changed, to include use of a manual emergency shutdown switch or a manual bypass means (para. 54).  This shutdown switch will trigger an alarm (para. 14).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a manual override switch, as taught by Albarado for use with the system of Dunlap, Stutts, Selman and Miller because these are known to be useful in cases of emergency.
	The reference does not specifically disclose user inputs that override commands of the control system.
	Jamison describes a drilling operation (title) that uses computers to control the well site (para. 50).  These computers include algorithms for each feature, which can be manually changed by the user (para. 50).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a means to manually change the algorithm to a controller, as taught by Jamison for use with Dunlap, Stutts and Albarado because this allows the controller to be adjustable for the needs of the user.

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap, Stutts, Selman and Miller as applied to claim 19 above, and further in view of Johnson (US Pub.: 2011/0247879).
	Johnson describes a means for identifying and detecting H2S gases (para. 4), such as from drilling facilities (para. 6, 7, 48).  Detectors are used to detect the concentration of H2S (para. 46).  Different coupons are designed to react with different H2S concentrations (para. 46).  Johnson explains that the ranges of H2S concentrations for which the system can be configured to react to H2S includes 5ppm to 500ppm (para. 46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the controllers to respond to H2S levels from 5-500ppm, as taught by Johnson for use with H2S detections of Dunlap, Stutts, Selman and Miller because it is known in the field to communicate H2S levels within this range in order for users to known the dangerous gas levels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 2, 2022